Title: From George Washington to Robert Dinwiddie, 29 May 1754
From: Washington, George
To: Dinwiddie, Robert

 

Honble Sir
From our Camp at the Great Meadows [Pa.] 29th of May 1754

To answer your Honour’s Letter of the 25th by Mr Birney—I shall begin with assuring you, that nothing was farther from my intention than to recede, thô I then pressd and still desire that my Services may be voluntary rather than on the present Pay—I am much concernd that your Honour should seem to charge me with ingratitude for your generous, and my undeserved favours, for I assure you Honble Sir, nothing is a greater stranger to my Breast, or a Sin that my Soul more abhor’s than that black and detestable one Ingratitude. I retain a true Sense of your kindnesses, and want nothing but oppertunity to give testimony of my willingness to oblige as far as my Life or fortune will extend.
I cou’d not object to the Pay before I knew it. I dare say your Honour remembers the first Estimation allowd a Lieutt Colo. 15/ and Majr 12/6 which I then complaind very much off; till your Honour assurd me that we were to be furnish’d with proper necessary’s and offerd that as a reason why the pay was Less than British: after this when you were so kind to preferr me to the Comn I now have, and at the same time acquainted me that I was to have but 12/6—This, with some other Reason’s induced me to acquaint Colo. Fairfax with my intention of Resigning, which he must well remember as it happd at Belhaven; and was there that he disswaded me from it and promised to represent the trifling pay to your Honour, who would endeavour (as I at the same time told him that the Speaker thought the Officr’s pay too small) to have it enlarg’d.
As to the Number’s that applied for Commission’s and to whom we were preffer’d; I believe, had those Gentlemen been as knowing of this Country, and as Sensible of the difficulties that would attend a Campaign here as I then was—I concive your Honour wd not have been so troublesomly sollicited as you were; yet, I do not offer this as a reason for quitting the Service. for my own part I can answer, I have a Constitution hardy enough to encounter and undergo the most severe tryals, and I flatter myself resolution to Face what any Man durst, as

shall be prov’d when it comes to the Test, which I believe we are upon the Border’s off.
There is nothing Sir (I believe) more certain than that the Officer’s on the Canada Expedition had British pay allowd, whilst they were in the Service, Lieutt Wag[gene]r Captn Trent, and several other’s whom I have conversed with on tht Head, and were engagd in it, affirm it for truth: therefore Honble Sir, as this can’t be allow’d; suffer me to serve a Volunteer which I assure you will be the next reward to British pay, for As my Services, so far as I have knowledge will equal those of the best Officer, I make it a point of Honr to serve for less and accept a medium.
Nevertheless, I have communicated your Honour’s Sentiments to them; and as far as I could put on the Hipocrite, set forth the advantages that may accrue, and advis’d them to accept the Terms, as a refusal might reflect dishonour upon their Character; leaving it to the World to assign what reason’s they please for quitting the Service—I am very sensible of the pernicious consequenc⟨e⟩ that will attend their resigning, as they have by this gain’d some experience of the Military Art, have a tolerable knowledge of the Country, being sent most of them out at different times with partys: and now are accustom’d to the hardships and fatiegue of Living as we do, which I believe were it truely stated, wd prevent your Honour from many troublesome Sollicitations from others for Comn⟨s⟩[.] This last motive, has, and will induce me to do what I can to reconcile matter’s; thô I really believe there is some tht will not remain long witht an alteration.
They have promis’d to consider of it, and give your Honour an answer. I was not ignorant of the allowe which Colo. Fry has for his Table, but being a dependt there myself deprives me of the pleasure of inviting an Officer or Friend, which to me wd be more agreeable than the Nick Nacks I shall meet with there.
And here I cannot forbear answering one thing more in your Honrs Letter on this head; which (too) is more fully express’d in a paragraph of Colo. Fairfax’s to me as follows “If on the British Establishment Officer’s are allowd more Pay, the Regimentals they are oblig’d annually to furnish, their necessary Table and other Incidents being considerd, little or no savings will be their Portion”—I believe it is well known we have been

at the expence of Regimentals (and it is still better known, that Regimentals, and every other necessary that we were under an indispensable necessity of purchasing for this Expedition, were not to be bought for less Virga curr[enc]y, than British Officer’s cd get for sterling money; which they ought to have been, to put us upon a parity in this respect, then Colo. Fairfax observes that their Table and other Incident charges prevents them frm saving much: if they dont save much, they have the enjoyment of their Pay which we neither have in one sense nor the other: We are debarr’d the pleasure of good Living, which Sir (I dare say with me you will concur) to one who has always been used to it; must go somewhat hard to be confin’d to a little salt provision and Water: and do duty, hard, laborious duty that is almost inconsistent with that of a Soldier, and yet have the same Reductions as if we were allowd luxuriously: My Pay accordg to the British Establisht & common exchange is near 22/ pr Day, in the R[oo]m of that the Committee (for I can’t in the least imagine yr Hr had any h[an]d in it) has provided 12/6 so long as the Service requires me, whereas, one half of the other is ascertain’d to the British Officer’s forever: now if we shd be fortunate enough to drive the French from Ohio—as far as your Honour wd please have them sent to—in any short time, our Pay will not be sufficient to discharge our first expences.
I would not have your Honour imagine from this, that I have said all these things to have the Pay encreas’d—but to justify myself, and shew your Honour that our complaints are not frivolous, but are founded upon strict Reason: for my own part, it is a matter almost indefferent whether I serve for full pay, or as a generous Volunteer; indeed, did my circumstances corrispond with my Inclination, I shd not hesitate a moment to prefer the Latter: for the motives that lead me here were pure and Noble I had no view of acquisition but that of Honour, by serving faithfully my King and Country.
As your Honour has recommended Mr Willis you may depend I shall with pleasure do all that I can for him.
But above all Sir, you may depend I shall take all possible means of procureing intelligence, and guarding against surprises, and be assur’d nothing but very unequal number’s shall engage me to submit or Retreat.
Now Sir, as I have answer’d your Honour’s Letter I shall beg

leave to acqt you with what has happen’d since I wrote by Mr Gist; I then acquainted you that I had detach’d a party of 75 Men to meet with 50 of the French who we had Intelligence were upon their March towards us to Reconnoitre &ca[.] Abt 9 Oclock the same Night, I receivd an express from the Half King who was Incampd with several of His People abt 6 Miles of, that he had seen the Tract of two French Men xing the Road and believ’d the whole body were lying not far off, as he had an acct of that number passing Mr Gist—I set out with 40 Men before 10, and was from that time till near Sun rise before we reach’d the Indian’s Camp, havg Marched in small path, & heavy Rain, and a Night as Dark as it is possible to concieve—we were frequently tumbling one over another, and often so lost that 15 or 20 Minutes search would not find the path again.
When we came to the Half King I council’d with him, and got his assent to go hand in hand and strike the French. accordingly, himself, Monacatoocha, and a few other Indians set out with us, and when we came to the place where the Tracts were, the Half King sent Two Indians to follow their Tract and discover their lodgment which they did abt half a mile from the Road in a very obscure place surrounded with Rocks. I thereupon in conjuction with the Half King & Monacatoocha, formd a disposion to attack them on all sides, which we accordingly did and after an Engagement of abt 15 Minutes we killd 10, wounded one and took 21 Prisoner’s, amongst those that were killd was Monsieur De Jumonville the Commander, Principl Officers taken is Monsieur Druillong and Monsr Laforc, who your Honour has often heard me speak of as a bold Enterprising Man, and a person of gt subtilty and cunning with these are two Cadets—These Officers pretend they were coming on an Embassy, but the absurdity of this pretext is too glaring as your Honour will see by the Instructions and summons inclos’d: There Instructions were to reconnoitre the Country, Roads, Creeks &ca to Potomack; which they were abt to do, These Enterpriseing Men were purposely choose out to get intelligence, which they were to send Back by some brisk dispatches with mention of the Day that they were to serve the Summon’s; which could be through no other view, than to get sufficient Reinforcements to fall upon us imediately after. This with several

other Reasons induc’d all the Officers to beleive firmly that they were sent as spys rather than any thing else, and has occasiond my sending them as prisoners, tho they expected (or at least had some faint hope of being continued as ambassadors) They finding where we were Incamp’d, instead of coming up in a Publick manner sought out one of the most secret Retirements; fitter for a Deserter than an Ambassador to incamp in—s[t]ayd there two or 3 days sent Spies to Reconnoitre our Camp as we are told, tho they deny it—Their whole Body movd back near 2 Miles, sent off two runnors to acquaint Contracoeur with our Strength, and where we were Incamp’d &ca now 36 Men wd almost have been a Retinue for a Princely Ambassador, instead of Petit, why did they, if there design’s were open stay so long within 5 Miles of us witht delivering his Ambassy, or acquainting me with it; his waiting cd be with no other design than to get Detachts to enforce the Summons as soon as it was given, they had no occasion to send out Spy’s; for the Name of Ambassador is Sacred among all Nations; but it was by the Tract of these Spy’s they were discoverd, and we got Intilligence of them—They wd not have retird two Miles back witht delivering the Summons and sought a sculking place (which to do them justice was done with gt Judgment) but for some especial Reason: Besides The Summon’s is so insolent, & savour’s so much of Gascoigny that if two Men only had come openly to deliver it. It was too great Indulgence to have sent them back.
The Sense of the Half King on this Subject is, that they have bad Hearts, and that this is a mere pretence, they never designd to have come to us but in a hostile manner, and if we were so foolish as to let them go again, he never would assist us in taking another of them[.] Besides, looseing La Force I really think wd tend more to our disservice than 50 other Men, as he is a person whose active Spirit, leads him into all parlys, and brought him acquainted with all parts, add to this a perfect use of the Indian Tongue, and gt influence with the Indian He Ingenuously enough confessd that as soon as he saw the commission & Instructions that he believd and then said he expected some such tendency tho he pretends to say he does not believe the Commander had any other but a good design.
In this Engagement we had only one Man killd, and two or

three wounded, among which was Lieutt Waggener slightly—a most miraculous escape, as Our Right Wing was much exposd to their Fire and receivd it all.
The Half King receiv’d your Honour’s speech very kind: but desird me to inform you that he could not leave his People at this time, thinking them in great Danger—He is now gone to the xing for their Familys to bring to our Camp & desird I wd send some Men and Horses to assist them up; which I have accordingly done—sent 30 Men & upwards of 20 Horses. He say’s if your Honr has any thing to say you may communicate by me &ca; and that if you have a present for them it may be kept to another occasion, after sending up some things for their imediate use, He has declar’d to send these Frenchmens Scalps with a Hatchet to all the Nations of Indian’s in union with them, and did that very day give a Hatchet and a large Belt of Wampum to a Delaware Man to carry to Shingiss: he promis’d me to send down the River for all the Mingo’s & Shawnesse to our camp, where I expect him to Morrow with 30 or 40 Men with their wives & Children, to confirm what he has said here, he has sent your Honour a String of Wampum.
As these Runnors went of to the Fort on Sunday last, I shall expect every hour to be attackd and by unequal number’s, which I must withstand if there is 5 to 1 or else I fear the Consequence will be we shall loose the Indians if we suffer ourselves to be drove Back, I dispatchd an express imediately to Colo. Fry with this Intelligence desiring him to send me Reinforcements with all imaginable dispatch.
Your Honour may depend I will not be surprizd, let them come what hour they will—and this is as much as I can promise—but my best endeavour’s shall not be wanting to deserve more, I doubt not but if you hear I am beaten, but you will at the same hear that we have done our duty in fighting as long there was a possibility of hope.
I have sent Lieutt West accompanied with Mr Sprilldorph & a Guard of 20 Men to conduct the Prisoners in, and I believe the Officer’s have acquainted him what answer to return yr Honour.
Monsiur La-Force, and Monsieur Druillong beg to be recommend to your Honour’s Notice, and I have promis’d they will

meet with all the favour that’s due to Imprison’d Officer’s: I have shew’d all the respect I cou’d to them here, and have given some necessary cloathing by which I have disfurnish’d myself, for having brought no more than two or three Shirts from Wills Ck that we might be light I was ill provided to furnish them I am Yr Honour’s most Obt Hble Servt

Go: Washington


NB I have neither seen nor heard any particular acct of the Twigtwees since I came on these Water’s, we have already began a Palisadod Fort and hope to have it up tomorrow I must beg leave to acqt yr honr tht Captn Vanbraam & Monsr Peyrouney has behav’d extreamely well since they came out—& I hope will meet wth yr Honrs favr.

